
	
		II
		111th CONGRESS
		2d Session
		S. 4011
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2010
			Mr. Menendez (for
			 himself, Mr. Lugar, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To establish the Western Hemisphere Drug Policy
		  Commission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Western Hemisphere Drug Policy
			 Commission Act of 2010.
		2.Establishment of
			 Western Hemisphere Drug Policy CommissionThere is established an independent
			 commission to be known as the Western Hemisphere Drug Policy
			 Commission (in this Act referred to as the
			 Commission).
		3.PurposeThe purposes of the Commission are as
			 follows:
			(1)The Commission
			 shall review and evaluate the effectiveness of United States policies and
			 programs regarding illicit drug supply reduction and interdiction with an
			 emphasis on the countries of the Western Hemisphere, as well as foreign and
			 domestic demand reduction policies and programs. The Commission shall recommend
			 changes to such policies and programs that could more effectively—
				(A)reduce the supply
			 and trafficking of, and demand for, illicit drugs;
				(B)reduce the
			 violence and corruption associated with illicit drug production and
			 distribution;
				(C)reduce the
			 threats to public health associated with illicit drug use, such as the spread
			 of HIV/AIDS; and
				(D)anticipate and
			 mitigate the unintended adverse consequences associated with policies intended
			 to reduce illicit drug supply and demand.
				(2)The Commission
			 shall recommend a multi-year interagency counternarcotics strategy for the
			 Western Hemisphere, describing the diplomatic, criminal justice, civil society,
			 economic development, demand reduction, military, and other assistance required
			 to achieve regional counternarcotics goals.
			4.Duties of the
			 Commission
			(a)Review of
			 illicit drug supply reduction and demand reduction policiesThe
			 Commission shall conduct a comprehensive review of the effectiveness of United
			 States policies regarding illicit drug supply reduction, interdiction, and
			 demand reduction policies and shall, at a minimum, address the following
			 topics:
				(1)An assessment of
			 United States illicit drug control policies in the Western Hemisphere,
			 including interdiction efforts, efforts to curb the trafficking of chemical
			 precursors, crop eradication programs, and the support of economic development
			 alternatives to illicit drug crop cultivation and production.
				(2)The impact of the
			 Andean Counterdrug Initiative, the Merida Initiative, the Central American
			 Regional Security Initiative (CARSI), the Caribbean Basin Security Initiative,
			 and other programs in curbing illicit drug production, drug trafficking, and
			 drug-related violence in the region.
				(3)A review of the
			 illicit drug control programs and resources utilized by all agencies and
			 departments of the United States Government and recommendations to reduce
			 duplication of efforts and resources and improve coordination.
				(4)An assessment of
			 the extent to which the United States drug certification process serves United
			 States interests with respect to United States illicit drug control objectives
			 in the Western Hemisphere.
				(5)An assessment of
			 the nature and extent of the United States population’s demand for illicit
			 drugs.
				(6)An assessment of
			 whether the latest supply and availability estimates for marijuana, cocaine,
			 heroin, and methamphetamine indicate that United States retail-level
			 availability is stable, significantly lower, or significantly higher than it
			 was one year earlier and ten years earlier.
				(7)An assessment of
			 the extent to which the consumption of illicit drugs in the United States is
			 driven by individuals addicted to or abusive of illicit drugs, and of the most
			 effective methods in the United States and other countries for treating those
			 individuals and reducing the damage to themselves, their families, and society,
			 including anti-drug coalitions, drug courts, and programs aimed at preventing
			 recidivism.
				(8)An assessment of
			 whether proper and realistic goals are being set for United States illicit drug
			 control policy, and whether appropriate indicators of success are being used to
			 measure performance and outcomes.
				(9)An assessment of
			 the effectiveness of the illicit drug control policies and programs of other
			 countries facing similar challenges, and the extent to which they could be
			 effective if adopted and implemented by the United States.
				(10)Recommendations
			 for changes to United States policies and programs that could more
			 effectively—
					(A)reduce the supply
			 and trafficking of, and demand for, illicit drugs;
					(B)reduce the
			 violence and corruption associated with illicit drug production and
			 distribution;
					(C)reduce the
			 threats to public health associated with illicit drug use, such as the spread
			 of HIV/AIDS; and
					(D)anticipate and
			 mitigate the unintended adverse consequences associated with policies intended
			 to reduce illicit drug supply and demand.
					(b)Multiyear
			 interagency counternarcotics strategyThe Commission shall
			 recommend a multiyear interagency counternarcotics strategy for the Western
			 Hemisphere that includes—
				(1)a description of
			 the diplomatic, criminal justice, anti-corruption, civil society, economic
			 development, demand reduction, military, intelligence sharing and other
			 assistance required to achieve regional counternarcotics goals;
				(2)a methodology for
			 countering shifts in production and transit routes by producers and traffickers
			 due to pressure from counternarcotics efforts;
				(3)the role of each
			 of the relevant United States government agencies in effectively coordinating
			 the multiyear strategy, including—
					(A)the Department of
			 State;
					(B)the United States
			 Agency for International Development;
					(C)the Department of
			 Defense;
					(D)the Department of
			 Justice;
					(E)the Department of
			 Homeland Security; and
					(F)the intelligence
			 agencies; and
					(4)regional and, as
			 necessary, country-specific metrics that reflect the particular challenges in
			 source, transit, and demand zone countries.
				(c)Coordination
			 with governments, international organizations, and nongovernmental
			 organizations (NGOS) in the western hemisphereIn conducting the
			 review required under subsection (a) and preparing the strategy required under
			 subsection (b), the Commission shall consult with—
				(1)government,
			 academic, and nongovernmental leaders from the United States, Latin America,
			 and the Caribbean, as well as leaders of international organizations;
			 and
				(2)the
			 Inter-American Drug Abuse Control Commission (CICAD) to examine what changes
			 would increase its effectiveness.
				(d)Report
				(1)In
			 generalNot later than 18 months after the first meeting of the
			 Commission, the Commission shall submit to the Committees on Appropriations,
			 Foreign Relations, Armed Services, Health, Education, Labor and Pensions, and
			 the Judiciary of the Senate, and the Committees on Appropriations, Foreign
			 Affairs, Armed Services, Energy and Commerce, and the Judiciary of the House of
			 Representatives, the Secretary of State, the Administrator of the United States
			 Agency for International Development, the Secretary of Defense, the Secretary
			 of the Treasury, the Secretary of Health and Human Services, the Attorney
			 General, and the Director of the Office of National Drug Control Policy (ONDCP)
			 a report that details the findings, conclusions, and recommendations of the
			 Commission, including the findings of the review conducted under subsection
			 (a), the strategy prepared under subsection (b), and summaries of the views and
			 recommendations of the leaders and organizations with which it consulted under
			 subsection (c).
				(2)Public
			 availabilityThe report required under this subsection shall be
			 made available to the public in a timely manner.
				5.Membership
			(a)Number and
			 appointmentThe Commission shall be composed of ten members, to
			 be appointed as follows:
				(1)The majority
			 leader and minority leader of the Senate shall each appoint two members.
				(2)The Speaker and
			 the minority leader of the House of Representatives shall each appoint two
			 members.
				(3)The President
			 shall appoint two members who are employees of departments and agencies of the
			 United States with expertise relevant to the Commission’s work.
				(b)AppointmentsThe
			 Commission may not include Members of Congress or other currently elected
			 Federal, State, or local government officials.
			(c)Period of
			 appointmentEach member shall be appointed for the life of the
			 Commission. Any vacancies shall not affect the power and duties of the
			 Commission, but shall be filled in the same manner as the original
			 appointment.
			(d)DateMembers
			 of the Commission shall be appointed not later than 60 days after the date of
			 the enactment of this Act.
			(e)Initial meeting
			 and selection of chairpersonNot later than 90 days after the
			 date of the enactment of this Act, the Commission shall hold an initial meeting
			 to develop and implement a schedule for completion of the review, strategy, and
			 report required under section 4. At the initial meeting, the Commission shall
			 select a Chairperson from among its members.
			(f)QuorumSix
			 members of the Commission shall constitute a quorum.
			(g)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code, while away from their homes or regular places of
			 business in performance of services for the Commission.
			6.Powers
			(a)MeetingsThe
			 Commission shall meet at the call of the Chairperson or a majority of its
			 members.
			(b)HearingsThe
			 Commission may hold such hearings and undertake such other activities as the
			 Commission determines necessary to carry out its duties.
			(c)Other
			 resourcesThe Commission shall have timely and reasonable access
			 to documents, statistical data, and other such information the Commission
			 determines necessary to carry out its duties from the Library of Congress, the
			 Office of National Drug Control Policy, the Department of State, the United
			 States Agency for International Development, the Department of Health and Human
			 Services, the Department of Justice (including the Drug Enforcement
			 Administration), the Department of Defense (including the United States
			 Southern and Northern Commands), the Department of the Treasury, and other
			 agencies of the executive and legislative branches of the Federal Government.
			 The Chairperson of the Commission shall make requests for such access in
			 writing when necessary. The General Services Administration (GSA) shall make
			 office space available for day-to-day Commission activities and for scheduled
			 Commission meetings. Upon request, the Administrator of General Services shall
			 provide, on a reimbursable basis, such administrative support as the Commission
			 requests to fulfill its duties.
			(d)Authority To
			 use the United States mailsThe Commission may use the United
			 States mails in the same manner and under the same conditions as other
			 departments and agencies of the United States.
			(e)Authority To
			 contractThe Commission is authorized to enter into contracts
			 with Federal and State agencies, private firms, institutions, and individuals
			 for the conduct of activities necessary to the discharge of its duties and
			 responsibilities. A contract, lease, or other legal agreement entered into by
			 the Commission may not extend beyond the date of termination of the
			 Commission.
			7.Staff
			(a)Executive
			 directorThe Commission shall have a staff headed by an Executive
			 Director. The Executive Director and such staff shall be paid at a rate of not
			 more than the daily equivalent of the compensation prescribed for level V of
			 the Executive Schedule.
			(b)Staff
			 appointmentWith the approval of the Commission, the Executive
			 Director may appoint such personnel as the Executive Director determines to be
			 appropriate. The Commission may appoint and fix the compensation of such other
			 personnel as may be necessary to enable the Commission to carry out its duties,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification and General Schedule pay rates, except that no rate of pay fixed
			 under this subsection may exceed the equivalent of that payable to a person
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 such title.
			(c)Experts and
			 consultantsWith the approval of the Commission, the Executive
			 Director may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code.
			(d)Detail of
			 government employeesUpon the request of the Commission, the head
			 of any Federal agency may detail, without reimbursement, any of the personnel
			 of such agency to the Commission to assist in carrying out the duties of the
			 Commission. Any such detail shall not interrupt or otherwise affect the civil
			 service status or privileges of the personnel.
			8.Authorization of
			 appropriationsOf the amounts
			 authorized to be appropriated to the Department of State under the heading
			 Diplomatic and Consular Programs for fiscal years 2011 and 2012,
			 not more than $250,000 may be made available to the Commission to carry out the
			 purposes of this Act.
		9.SunsetThe Western Hemisphere Drug Policy
			 Commission shall terminate 60 days after the submission to Congress of the
			 report required under section 4(d).
		
